Citation Nr: 1810126	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-42 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel

INTRODUCTION

The Veteran honorably served on active duty with United States Marine Corps from August 1996 to March 2004.  The Veteran received the Combat Action Ribbon among numerous other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the issues currently on appeal were previously remanded in May 2017 for additional development, to include scheduling the Veteran for VA examinations to assess the current severity of his bilateral ankle disability and the nature and etiology of is left elbow condition.

Regrettably, an additional remand is required to ensure adequate consideration to the Veteran's claim of entitlement to service connection for a left elbow disability. 

Accordingly, the issue of  entitlement to service connection for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right ankle disability was manifested by no more than moderate limitation of motion.

2.  Throughout the period on appeal, the Veteran's left ankle disability was manifested by no more than moderate limitation of motion



	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5271 (2017).

2.  The criteria for a disability evaluation in excess of 10 percent for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and multiple VA examination reports. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings, generally

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (West 2014).  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10 (2017).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the entire medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58  (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92  (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59 (2017) are meant to provide the minimum compensable rating when limitation of motion does not meet the criteria for such a rating but there pain; it is not applicable where, as here, a compensable rating is already in effect.  Vilfranc v. McDonald, 28 Vet. App. 357 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).

Increased rating in excess of 10 percent for left and right ankle disabilities

The Veteran contends that the current severity of his bilateral ankle disabilities warrants a higher rating.

38 C.F.R. § 4.71a provides multiple diagnostic codes that evaluate impairment resulting from service-connected ankle disorders, including DC 5270 (ankylosis of the ankle), DC 5271 (limitation of motion of the ankle), DC 5272 (ankylosis of subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragalus), and DC 5274 (astragalectomy). 

In this case, the Veteran's service connected ankle disability was initially rated under DC 5271.  

Under DC 5271, a 10 percent rating contemplates "moderate" limitation of motion.  In order to warrant a 20 percent rating, "marked" limitation of motion must be shown.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71 (a), Plate II.  The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).

In December 2015, the Veteran was afforded a VA examination to assess the nature and current severity of his bilateral ankle disability.  

During the clinical evaluation, the Veteran reported sharp, constant pain at the anterior aspect of the bilateral lateral malleoli with an intensity of 10 on a 10 point scale.  The experience of pain includes with weight bearing, inverting and everting bilateral ankles, dorsiflexion and plantarflexion of his bilateral ankles.  He described dragging the left foot, frequent stumbling/instability, and a functional impact as to moving, walking, or flexing his feet.  The Veteran also reports clicking and popping when moving his ankles and stated that "it feels like the bones in my ankles are rubbing against each other and it sends sharp pains up my legs."  Flare-ups were noted as occurring daily and last the entire day with an intensity level of 8 to 10.  During flare-ups, the Veteran experiences swelling, sharp throbbing pain, especially when stepping on uneven surfaces.  Nonsteroidal anti-inflammatory drugs (NSAIDs) are used to treat his pain.

Range of motion (ROM) testing of the right ankle revealed dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  ROM testing of the left ankle revealed dorsiflexion to 10 degrees and plantar flexion to 20 degrees. Pain with flexion was noted as contributing to functional loss.  No evidence of pain on examination, to include with weight bearing or with palpation of the joint was noted.  There was no evidence of crepitus.

Repetitive use testing did not produce evidence of painful motion or any additional functional loss to the left or right ankle.  Muscle strength was normal on both sides, with no evidence of atrophy or ankylosis.  Pain, fatigue, weakness, lack of endurance, and incoordination were noted as contributing to functional loss.  The examiner noted that the Veteran reported significant pain with weight-bearing and walking on the left side.  The examiner noted an inability to comment on functional loss during flare-ups in terms of loss of range of motion as the Veteran was not examined during a flare-up.  Evidence of ankle instability and shin splints (medial tibia stress syndrome) was noted on both sides.  Use of ankle braces and a cane was described as constant, while crutches were used only occasionally.  The examination report notes that imaging studies were performed.  Veteran reports a functional impact as pain with walking, standing, lifting, and sitting.

Imaging studies revealed no acute fracture or subluxation of the left or right ankle. A 14.7 mm posterior calcaneal spur noted for the left ankle, and a 9 mm posterior and 1.7 mm plantar calcaneal spur was noted for the right ankle. 

Pursuant to a May 2017 Board remand, the Veteran was afforded a new VA examination.  The remand directives requested an assessment of pain on motion, to include after multiple repetitions and documentation of any additional limitation associated with painful motion.  A description of actual limitation of movement, to include in terms pain, fatigue, weakness, lack of endurance, and incoordination was also requested, along with an assessment of actual limitation of motion due to flare-ups.

Accordingly, the Veteran underwent a subsequent VA examination in May 2017.

During the clinical evaluation, the Veteran reported that his ankle condition began in-service in 1996 due to intense physical training and hikes on the mountain.  He noted receipt of in-service treatment to include oral pain medication, such as Motrin and ace bandage wraps.  Post-service, he indicated chronic and recurrent symptoms that include pain, especially with flare-ups that impact his ability to bear weight, and difficulty with prolonged walking or standing. 

Range of motion (ROM) testing of the right ankle revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  ROM testing of the left ankle revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Functional loss resulted from the Veteran's limited ability to bear weight or engage in prolonged walking or standing.  On examination, pain was noted as to dorsiflexion and plantar flexion.  Mild tenderness with associated facial expression of pain on palpation was indicated.  There was no evidence of crepitus or pain on weight bearing.

There was no evidence of painful motion or any additional functional with repetitive use of the right or left ankle.  Muscle strength, with no evidence of atrophy or ankylosis.  No additional factors were noted as contributing to functional loss or the Veteran's overall disability.  The examiner was unable to comment, without speculation, on whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  The examiner also unable to comment on these factors as limiting the Veteran functional ability during flare-ups due to lack of objective evidence or examination during flare-ups.  No evidence of ankle instability or shin splints was noted to the left or right side.  The Veteran's use of assistance devices was not recorded.  No imaging studies were performed.  A functional impact as to prolonged weight-bearing, walking, and standing was indicated, to include in an employment setting.  In light of the forgoing, the examiner opined that while the evidence reveals signs of worsening symptoms, a change in the Veteran's current diagnosis was not warranted and no additional diagnoses were rendered. 

In June 2017, the Veteran underwent a subsequent VA examination.  During the clinical evaluation, the Veteran reported current symptoms including pain, numbness/burning, swelling, and the sensation of "giving away" that results in frequent falls.  Increased swelling was reported with prolonged walking or standing to include on uneven surfaces, hills or any uphill inclines.  Occasional use of ankle braces and a cane was reported.  The Veteran reported pain with weight-bearing occurring twice per month and lasting for 2-3 days.  Steroid injections and NSAIDs were used to treat his pain.  The Veteran described an average pain level of 6 on a 10 point scale. 

ROM testing of the right ankle revealed dorsiflexion to 5 degrees with evidence of pain and plantar flexion was normal, to 45 degrees.  ROM testing of the left ankle revealed dorsiflexion to 5 degrees with evidence of pain and plantar flexion was normal, to 45 degrees.  On examination, pain was noted as contributing to functional loss as to dorsiflexion on both sides.  No evidence of pain on weight-bearing, however, pain was noted on palpation of the joint, to include the anterior talofibular ligament (ATFL) and calcaneofibular ligament (CFL) especially when stressed.  No additional loss of function or range of motion after three repetitions.  

Muscle strength was normal on both sides, with no evidence of atrophy or ankylosis.  Anterior ankle instability was noted in both ankles.  The examiner was unable to comment, without speculation, as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner was also unable to comment on functional loss during flare-ups.  There was no evidence of degenerative arthritis on diagnostic images.  

Following an review of the record and clinical evaluation, the Veteran was diagnosed with a chronic lateral collateral ligament sprain of the left and right ankle.  The examiner also noted anterior instability of both ankles, with more severe symptomology in the left ankle.  In reaching the aforementioned diagnosis, the examiner indicated that a finding of instability was supported by the Veteran's history of ankle sprains on active duty and chronic/recurrent pain, thereafter.  No additional factors were noted as contributing to the Veteran's disability and a change in diagnosis was not deemed warranted.

On review of the record, the Board finds that an evaluation in excess of 10 percent disabling for the Veteran's bilateral ankle condition is not warranted.  To establish entitlement to higher or separate rating, the evidence must reveal moderate limitation of motion of the ankle, ankylosis of the subastragalar or tarsal joint (as demonstrated by diagnostic imaging), malunion of os calcis or astragalus, or an astragalectomy.  The required showing has not been met.

Throughout the period on appeal, the Veteran's bilateral ankle disability has been consistently described as mild.  At no time has he suffered from symptoms described as moderately severity or received a diagnosis of ankylosis, or any deformity of the ankle.  The Board notes that the Veteran has undergone numerous VA examinations.  Prior to 2017, the VA examiners failed to provide opinions as to the additional limitation associated with painful motion, a description of actual limitation of movement; or any additional limitation of motion during flare-ups.   In the May and June 2017 examinations, the examiners opined that the Veteran suffers from pain on motion that contributes to functional loss and his limitation of motion was described as mild.  Neither examiner commented on functional loss during flare-ups, due to lack of objective evidence or examination during flare-ups.  The Board acknowledges the examiners' finding of instability of the ankle, however, neither concluded that the Veteran's current symptoms were any worse than mild in severity or warranted an additional diagnosis.  As such, the Board finds that a higher rating is not warranted under DC 5271.

The Board has also considered whether the Veteran might be entitled to a higher evaluation under other Diagnostic Codes for his service-connected bilateral ankle disability.  Although DCs 5272, 5273, and 5274 pertain to disabilities of the ankle, they are not for application in the present case because there is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, as required under those codes.

In reaching the above referenced conclusion, the Board has fully considered all lay statements of records, to include the Veteran's assertion that his symptoms have worsened.  While the Board recognizes the Veteran's competence to report on his bilateral ankle disability, including the current severity of his pain and impaired range of motion, review of the record does not indicate that VA failed to evaluate or adequately consider the Veteran's pain in terms of the range of motion of the bilateral ankle.  Where functional loss due to pain and weakness does not cause an additional disability beyond that reflected on range of motion measurements, higher ratings are not warranted.  Spurgeon v. Brown, 10 Vet. App. 194 (1997) (The rating schedule does not require a separate rating for pain itself).  Further, the Board recognizes that the VA examiner, in June 2017, noted evidence of the Veteran's worsening symptoms, to include a functional impact to his ability walk or stand for extended periods as due to his bilateral ankle disability.  Nevertheless, it was concluded the Veteran's increase in symptomology did not warrant change in diagnosis. 

Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent disabling for his bilateral ankle disability is denied.


ORDER

The claim of entitlement to a disability rating in excess of 10 percent for a right ankle disability is denied.

The claim of entitlement to a disability rating in excess of 10 percent for a left ankle disability is denied.


REMAND

Regrettably, an additional remand is necessary in this case regarding the claim of entitlement to service connection for a left elbow disability to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board notes that this matter was previously remanded in May 2017 to afford the Veteran a new VA examination to assess the nature and etiology of the Veteran's left elbow disability.  

In June 2017, the Veteran underwent a new examination.  Diagnostic imaging did not reveal any evidence of degenerative arthritis, ulnar nerve entrapment, medial or lateral epicondylitis.  Following a review of the clinical evaluation, the examiner opined that the Veteran did not display any objective findings of contusion residuals.  In support of this determination, the examiner asserted that contusions to the elbow, of the type described by the Veteran, spontaneously resolve in 2-3 weeks.  The opinion further suggested that it was likely that the Veteran was wearing combat dress, to include padding covering his elbow, at the time his alleged injury and therefore, the elbow would have been less susceptible to force.  Additionally, the examiner noted, there were no signs of ulnar nerve entrapment of left elbow so as to explain the Veteran's complaints of pain/numbness.  Therefore, "it is less than 50% as likely as not" that the Veteran's condition was caused by active service to include confirmed combat duty in Iraq.

On review of the record, the Board notes that Veteran's service treatment records indicate that he complained of injuring his upper left extremity, to include his shoulder and elbow, after running full force into a goal post while playing football in service.  His description of the circumstances surrounding his injury specifically negates the examiner's conclusion.  Moreover, the examiner's opinion cited facts not in evidence.

The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In this case, a new VA examination is requires as the June 2017 examiner assumed facts not in evidence and failed to prove an adequate rationale for the conclusions asserted.

Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

On remand, the AOJ is requested to evaluate the Veteran's elbow disability, to include as secondary to his service-connected left shoulder strain disability.  The Board recognizes that in in August 2017, the RO granted service connection for the Veteran's left should strain (previously claimed as residuals of a left shoulder injury) and assigned an evaluation of 20 percent disabling effective March 20, 2004.  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of his left elbow disability, to include contusion residuals (however minimal or not in nature) and to include as secondary to his service-connected left shoulder strain disability.  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions.  All indicated diagnostic tests and studies must be accomplished, including range of motion testing, and all pertinent symptomatology and findings should be reported in detail.

The examiner should clearly identify all current disabilities of the left elbow.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner is also to opine as to whether it is at least as likely as not that the Veteran's left elbow disability was caused by or related to his service-connected left shoulder strain.

The examiner must make note of the Veteran's report of an in-service injury and pain in the shoulder and elbow dating to 2004.
      
In that regard, the Board reminds the examiner that the mere fact that the service treatment records do not document elbow or shoulder disabilities should not, in itself, be considered as adequate bases on which to rest a medical opinion. To that extent, a well-rationalized opinion should accompany all conclusions reached in the narrative portion of the examination report.

The examiner is also requested to refrain from assuming facts not in evidence and instead, draw all conclusions based on the and thorough evaluation of the evidence of record and relevant diagnostic testing.

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

The examiner should also describe in detail all occupational or functional impairment suffered by the Veteran as a result of the previously noted disabilities.  

2.  Thereafter, re-adjudicate the Veteran's claims of entitlement to service connection for a left elbow disability, to include contusion residuals (however minimal in nature) and to include as secondary to his service-connected left shoulder strain disability.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


